Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2007

Killinger v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2482




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Killinger v. Vora" (2007). 2007 Decisions. Paper 636.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/636


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-302                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     NO. 07-2482
                                  ________________

                      JOHNSTOWN POLICE COP KILLINGER

                                            v.

                              DR. CHANDAN S. VORA,

                                         Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 07-cv-00078-J)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 19, 2007

           BEFORE: BARRY, AMBRO and FISHER, CIRCUIT JUDGES.

                                (Filed: August 1, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Chandan S. Vora appeals the order of the United States District Court for the

Western District of Pennsylvania dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) her
“notice of removal” of criminal citations issued by the Johnstown Pennsylvania Police

Department.

       In April 2007, Vora filed a “notice of removal” seeking to remove a City of

Johnstown traffic citation for not heeding traffic control signals (No. B3963272-5) and

two police complaints (Docket Nos. CR-0000132-07 & CR-0000157-07) charging her

with violations of Pennsylvania law, namely, theft, receiving stolen property, disorderly

conduct, scattering rubbish (a repeat offense/misdemeanor) and various traffic/nuisance

citations. She claimed that the City of Johnstown Police Department, Officer Killinger,

and other city officials discriminated against her on account of her religious and ethnic

background by issuing baseless and unconstitutional criminal citations.

       The District Court dismissed the petition as frivolous under 28 U.S.C.

§ 1915(e)(2)(B), holding that the “Notice of Removal” sought to attack state court

proceedings over which the District Court had no jurisdiction. Vora filed a motion to

vacate, which the District Court denied. This timely appeal followed.

       Vora has been granted leave to proceed in forma pauperis on appeal. Because her

appeal lacks arguable merit, we will dismiss it pursuant to § 1915(e)(2)(B)(i). See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       After reviewing Vora’s District Court pleadings and notice of appeal, we conclude

that her petition was correctly denied. Vora petitioned for removal, presumably under the

civil rights removal statute, 28 U.S.C. § 1443, alleging that the traffic citation and

criminal complaints are part of a larger conspiracy by all city personnel to violate her

                                              2
civil rights. The civil rights removal statute applies only to the removal of state court

proceedings. Id.; See also 28 U.S.C. § 1447(a). Here, Vora was ordered to appear in a

proceeding before a district justice on a mix of traffic and criminal violations. Even if we

assume arguendo that the civil rights removal statute applies to the traffic citation and two

criminal complaints that Vora seeks to remove, Vora’s rambling, generalized, and

unsupported allegations do not meet the specific criterion for § 1443 removal. See City

of Greenwood v. Peacock, 384 U.S. 808, 827 (1966); Ronan v. Stone, 396 F.2d 502, 503

(1st Cir. 1968). We discern no abuse of discretion by the District Court in denying

Vora’s motion to vacate. We have no independent reason to believe that the City of

Johnstown will not afford Vora any process she is due.

       Having found no legal merit to this cause, we will dismiss the appeal pursuant to

28 U.S.C. § 1915(e)(2)(B).




                                              3